

116 S2251 IS: Advancing Growth in the Economy through Distilled Spirits Act
U.S. Senate
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2251IN THE SENATE OF THE UNITED STATESJuly 24, 2019Mr. McConnell (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo permanently extend the exemption for the aging process of distilled spirits from the production
			 period for purposes of capitalization of interest costs.
	
		1.Short
 titleThis Act may be cited as the Advancing Growth in the Economy through Distilled Spirits Act or the AGED Spirits Act.
		2.Production
			 period of distilled spirits
			(a)In
 generalSubparagraph (B) of section 263A(f)(4) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (B)TerminationClauses (i) and (ii) of subparagraph (A) shall not apply to interest costs paid or accrued after December 31, 2019..
			(b)Effective
 dateThe amendment made by this section shall apply to interest costs paid or accrued after December 31, 2019.